131 F.3d 146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward HAWKINS, Plaintiff-Appellant,v.A. ALEXANDER, Chief, Chief Deputy Warden;  CaliforniaDepartment of Corrections;  T. Friederichs, Dr.;Chief Medical Officer, Defendants-Appellees.
No. 97-15614.
United States Court of Appeals, Ninth Circuit.
Submitted November 17, 1997**Decided Nov. 20, 1997.

Appeal from the United States District Court for the Northern District of California, D.C. No. CV-96-20762-JW;  James Ware, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Former California state prisoner Edward T. Hawkins appeals pro se the district court's dismissal for failure to state a claim of his 42 U.S.C. § 1983 action, alleging prison officials were deliberately indifferent to his serious medical needs.  Specifically, Hawkins alleges that prison doctors failed to treat properly his injured knee.  For the reasons stated in the district court's dismissal orders dated 1/31/97 and 2/25/97, we affirm.1


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We deny Hawkins request on appeal for appointment of counsel due to his failure to demonstrate "exceptional circumstances."   See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991)